DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2018/0118064).

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

18. A method of heating a seat assembly, comprising: 
obtaining weight data of an occupant on a seating assembly (obtaining weight data by sensor 40 in the base, as shown in Figure 10 and described in paragraphs 0144, 0146, 0155, and 0166); 
determining a first target temperature for a first heating element disposed in a seat base based on the weight data (determining a first target temperature as described in paragraphs 0146-0149, where the first heating element may be defined as element 10 with a portion in the seat base); 
determining a second target temperature for a second heating element disposed in a seatback based on the weight data (determining a second target temperature as described in paragraphs 0146-0149, where the second heating element may be defined as element 20 with a portion in the seat back); and 
supplying heat to the seat base and the seatback based on the first and second target temperatures (as described in paragraphs 0146-0149).

19. The method of claim 18, further comprising: 
assigning the weight data to one of a plurality of predefined weight categories (as described in paragraphs 0146-0149).

20. The method of claim 18, wherein the weight data is obtained by at least one of a sensor disposed in the seating assembly (seat-weight sensor 40, as described in paragraphs 0144, 0146, 0155, and 0166) and a portable electronic device.

Allowable Subject Matter
Claims 1-17 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636